 LOU DE YOUNG'S MARKET BASKET, INC.35Lou De Young'sMarket Basket,Inc.andRetailStoreEmployeesUnion,LocalNo. 20,RetailClerks International Association,AFL-CIO. Case7-CA-4994February 9, 1970SUPPLEMENTAL DECISION ANDORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn June 21, 1966, the National Labor RelationsBoard issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondenthadcommittedviolationsof theNational Labor Relations Act, as amended, withinthemeaning of Section 8(a)(1), (3), and (5), andordering that Respondent cease and desist therefromand take certain affirmative action. Thereafter, onJanuary 17, 1969, the United States Court ofAppeals for the Sixth Circuit enforced the Board'sorder in full. On June 23, 1969, the Supreme Courtof the United States, following its June 16, 1969,decision inN.L.R B. v. Gissel Packing Company,395 U.S. 575, granted Respondent's petition for awrit of certiorari' and vacated the judgment of theUnitedStatesCourt of Appeals for the SixthCircuit with instructions to remand this case to theBoard for further proceedings in conformity with thesaidGissel Packing Companydecision. Said remandtotheBoard having been duly carried out onSeptember 12, 1969, the Board, on September 23,1969, issued a notice3 to the parties, including theGeneral Counsel, that statements of position withrespect to the Section 8(a)(5) finding and thebargainingorderwouldbeacceptedforconsideration by the Board on or before October 7,1969.The General Counsel, the Charging PartyUnion, and the Respondent each filed a statementof position.4The Board' has again reviewed the entire record,including the various statements of position, andhaving reconsidered the matter, affirms its originalfinding and order for the reasons stated below.In its original decision the Board found 8(a)(1)violations based on supervisory threats of job loss,oninterrogation,andoninitiationofa' 159 NLRB 854'395 U.S. 828.'Not published in Board volumes.Thereafter the Union requested leave to file a supplemental statementwhich cited the action of the United States Supreme Court on November10, 1969,inN.L R B v. Clark's Gamble Corporation,a case relied on bytheRespondent in its statement of positionOn November 28 theRespondent filed a supplemental statement and motion to remand to theTrial Examiner and reopen the record,and then on December I the Unionfiled an answer to said motion to remand For reasons appearing herein,themotion to remand,requesting,interilia,that evidence be adducedconcerning employee turnover,is denied'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended,theNational Labor Relations Board hasdelegated its powers in connection with this case to a three-member paneldiscriminatory no-solicitation rule, all immediatelyfollowing the beginning of the Union's organizingcampaign on December 8, 1964, as set forth inparagraph 1 of the Board's decision. These werefollowed on December 11 by the discriminatorydischarges of Albin and Breedlove, as set forth inparagraph 2 of the Board's decision. An additionaldiscriminatory discharge- that of Boosamra onDecember 9, which was found by the TrialExaminer- was affirmed by the Board withoutdiscussion, as were additional threats violative of8(a)(1),includingVicePresidentWedgwood'sremarks to an employee on December 18 referringto possible discharges, to automation and layoffs inhis experience elsewhere, and to the Union nothurting him but only the employees. The Boardalso, contrary to the Trial Examiner who specificallydid not reach the question of "the effect of theCompany'sinterferenceonfreelaboratoryconditions for an election," found that a single-storeunit at Grand Rapids was appropriate; that this wasthe unit in which the Union made its recognitiondemand of December 16, 1964, and that on thatdate the Union had a majority of 44 in a unit of 82or 83 employees. Although the Respondent in itsDecember 22 letter to the Union expressed awillingness to bargain if the Union could establish amajority "of an appropriate group of employees," atno time did it suggest a unit of its two stores, 22miles apart, which it later claimed was the soleappropriate unit.The Board concluded that theRespondent did not have a good-faith doubt ofmajoritybutwas seeking time to thwart theemployees'unionactivitiesanddissipatethemajority.Accordingly, theBoard found a violation ofSection8(a)(5)and ordered the Respondent tobargain. Thereafter, as indicated above, the UnitedStatesCourt of Appeals for the Sixth Circuitenforced this order in full in January 1969. TheSupreme Court'sGisseldecision,with landmarksignificance in this area of 8(a)(5) bargaining orders,followed, and the remand herein ensued.The Respondent contends that the effects of theunfair labor practices found were shortlived becausethey occurred before the Respondent obtained legaladvice on December 19; that they had not preventedamajority of employees from signing cards byDecember 16, a conclusion it views as implicit in theBoard's finding of majority as of that date, and thatthere was, therefore, "no reason to expect that afterthepracticesstopped theywould continue tointerfere" before such an election was held.Having carefully reconsidered this matter in lightofGissel Packing Company, supra,we believe thatour original order fully comports with the guidelineslaiddown by the Supreme Court concerningbargaining orders as a remedy in cases of this sort.We are satisfied that a bargaining order is181 NLRB No. 10 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranted.6We view the Respondent's unfair laborpractices as so coercive and pervasive as to destroythe conditions necessary for a free election, and asprecludingneutralizationbyanyconventionalremedies that might have been imposed. In thesecircumstances we believe that employee sentiment asexpressed through the authorization cards is a morereliablemeasure of employee desires on the issue ofrepresentation than an election in this case.In its final contention the Respondent urges thepassage of time since this charge was filed onJanuary 7, 1965, refers to the unit as now containingonly 11 of the original employees, and cites asdispositiveofthepassage-of-timeandchange-of-circumstances problem the decision of theUnitedStatesCourt of Appeals for the SixthCircuit inN.L.R.B. v. Clark's Gamble Corporation,407 F.2d 179 (February 11, 1969), directing theBoard to hold an election if it determined that asubstantial change in the identity of the employeeshad occurred since the demand for recognition wasmade. In that case, which involved 8(a)(1) but not8(a)(3) violations, the Board's request for certiorarihas since been granted and the case remanded to theUnitedStatesCourt of Appeals for the SixthCircuit for further consideration in the light ofGissel.7In the meantimethe United States Court of'SeeHorace Simmons d/b/a Vaca Volley Bus Lines.170 NLRB No.107.'InGisselthe SupremeCourt affirmedthe Board's authority to issue abargaining order,though a great length of time has passed since theAppeals for the Ninth Circuit has taken a view ofthis problem contrary to that of the Sixth Circuit asexpressed in February 1969, and has found it"wholly unrealistic" to appraise "in the light ofsubsequent events" the problem of turnover in unitswhile litigation proceeds, noting, as the SupremeCourt recognized inGissel,that the "be-all andend-all" of a union's existence is recognition andbargaining.8 In light of the Respondent's rejection oftheUnion's recognition request supported by cardmajority while continuing to commit serious unfairlaborpracticesthattended to undermine theUnion'smajority and make a fair election anunlikely possibility,we view a bargaining order asthe appropriate, authorized remedy for the 8(a)(5)violationfound.Accordingly,we reaffirm thefindings and the remedy provided in the originalDecision and Order.commission of the unfair labor practices and the Union no longerrepresents a majority of the employees in the unit,saying, at III C. of itsopinion:"We see no reason now to withdraw this authority from theBoard If the Board could enter only a cease-and-desist order and direct anelection or a rerun,itwould in effect be rewarding the employer andallowing him 'to profit from [his]own wrongful refusal to bargain,'FrankBros.supra.at704,while at the same time severely curtailing theemployees' right freely to determine whether they desire a representative."'N L R B v. L B Foster Co.418 F.2d I (C.A 9),where extensive andflagrant 8(axl) conduct occurred; nearly 3 years had passed since theUnion was defeated;the employment turnover was high;and the Courtsaid"It is possible that,as of now, there is not a single remainingemployee who was concerned with the original election"Nevertheless theCourt enforcedthe Board'sbargaining order because"to do otherwisewould put a premium upon continued litigation by the employer "